DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered. Claims 39-41, 43, and 45-69 are pending. 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on August 31, 2021.
Furthermore, in response to Applicant’s argument that the Office’s previous rejection of dependent claim 60 was improper, the Examiner respectfully disagrees. 
Applicant argues that “the Examiner has focused on the provision of a variable thickness (namely by claim 60 requiring a padding element of the shoulder pads thinner than another padding element of the shoulder pads) without considering the claimed manner in which the shoulder pads are constructed (namely by claim 60 requiring that such padding element of the shoulder pads be complemented and overlaid by a padding element of an undergarment). In so doing, the Examiner has read out a claimed feature, which is contrary to the principles of claim construction” (see page 13 of Applicant’s Remarks).
The Examiner respectfully disagrees. As clearly stated on pages 17-18 of the Final Rejection: “the modified system of Skottheim (i.e., Skottheim in view of Norman) is further disclosed wherein padding elements of the protective padding (12 of Skottheim) of the undergarment (10 of Skottheim) are configured to be disposed to complement the protective padding (44 of Skottheim) of the shoulder pads (42 of Skottheim) by overlaying one or more padding elements of the protective padding of the shoulder pads to offer additional protection to one or more regions of the body of the wearer (see Figs. 1-2 and 6-7 of Skottheim; at least some of the protective padding 12 of the undergarment overlays one or more padding elements of the protective padding of the shoulder pads).”
The Examiner respectfully notes that claim 60 depends from claim 58, which recites the feature above and was also rejected under the combination of Skottheim and Norman in the Final Rejection. The Office Action clearly shows wherein the feature of the complementary nature of the padding of the undergarment and shoulder pads, as well as other structural features, are disclosed by Skottheim. The Office Action also discusses how Skottheim discloses the limitations of claim 60 itself (see page 19 of Final Rejection). As such, Applicant’s argument that the Office’s rejection of claim 60 was made “without considering the claimed manner in which the shoulder pads are constructed” is confusing and does not appear to be supported by the Final Rejection.
See updated rejection(s) below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an attachment mechanism” in claims 39 and 65 and “an adjustment system” in claims 39 and 65.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for “an adjustment mechanism” includes: any suitable type of fastener, such as a button-and-slit type fastener, a lace fastener, a clip fastener, a zipper, or a hook-and-loop fastener. See page 22, line 15 – page 25, line 12; page 29, line 19 – page 30, line 26; and page 34, lines 8-16 of the specification.
The corresponding structure for “an adjustment system” includes: left and right arch fasteners detachably fastening the left and right arches to the front yoke, the arch fasteners comprising any suitable type of fasteners, such as a hook-and-loop fastener. See page 13, lines 1-23 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s): “wherein the adjustment mechanism comprises a strap connecting the front member of the base to the back member of the base, and the rib protector comprises a belt loop for receiving the strap” as recited in claim 68. The Examiner notes that although the drawings do depict rib straps (190), they are not disclosed to be a part of the adjustment mechanism, which is being interpreted under 35 USC 112(f), as discussed above. See related rejection under 35 USC 112 (b) below.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-41, 43, 45-61, and 65-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 39 recites the limitation “an adjustment system distinct from the attachment mechanism, connecting the front member of the base of the shoulder pads to the back member of the base of the shoulder pads, and connecting the rib protector to the base of the shoulder pads.” As discussed above, “an adjustment system” is being interpreted under 35 USC 112(f) to refer to the left and right arch fasteners detachably fastening the left and right arches to the front yoke. See page 13, lines 1-23 of the specification and reference numeral 130 (“the adjustment system”) as used in the specification. As such, it is unclear how the arch fasteners (which are located along a top of the shoulder region) can further connect the rib protector (which is located along a bottom torso region) to the base of the shoulder pads. 
	The Examiner notes that the specification further describes “left and right rib straps 190-1, 190-2” which connect the front and back yokes via the rib protectors (see pages 14-15 of the specification) and appear to be the only other attachment system distinct from the adjustment mechanism (50) that also attaches the rib protector to the base.
As such, the Examiner will interpret the limitation as follows, in accordance with pages 14-15 of the specification and at least Figs. 1-3 and 12: “at least one rib strap distinct from the attachment mechanism, connecting the front member of the base of the shoulder pads to the back member of the base of the shoulder pads, and connecting the rib protector to the base of the shoulder pads.”
Claim 65 recites the similar limitation “an adjustment system…the adjustment system connecting the front member of the base to the back member of the base and connecting the protectors to the base.” This limitation is indefinite for at least the reasons discussed above. For purposes of examination, the Examiner will interpret the limitation as follows, in accordance with pages 14-15 of the specification and at least Figs. 1-3 and 12: “a plurality of rib straps…the plurality of rib straps connecting the front member of the base to the back member of the base and connecting the protectors to the base.”
Claim 39 further recites the limitation “at least some of the protective padding of the shoulder pads being located on a protector that is detachable from the system.” The limitation is indefinite, as it is unclear whether or not the “protector that is detachable from the system” is positively included within the structure of the claimed system. Notably, the preamble recites “A protective athletic system” and it is unclear whether the protector, which is detachable from said system, falls under the scope of the protective athletic system as a whole. As such, the metes and bound of the protective system cannot be readily ascertained. For purposes of examination, the Examiner will interpret the limitation as follows: “at least some of the protective padding of the shoulder pads being located on a protector that is detachable from a base of the shoulder pads.”
Claims 45-47 recite the limitation “The protective athletic system of claim 44.” The limitation is indefinite, as claim 44 has been canceled. For purposes of examination, the Examiner will interpret the limitation as follows: “The protective athletic system of claim 39.”
Claim 68 recites the limitation “wherein the adjustment mechanism comprises a strap connecting the front member of the base to the back member of the base, and the rib protector comprises a belt loop for receiving the strap.” However, as discussed above, the limitation “the adjustment mechanism” is being interpreted under 35 USC 112(f) to include any suitable type of fastener, such as a button-and-slit type fastener, a lace fastener, a clip fastener, a zipper, or a hook-and-loop fastener. See page 22, line 15 – page 25, line 12; page 29, line 19 – page 30, line 26; and page 34, lines 8-16 of the specification. It is noted that a strap and belt loop do not appear to be functional equivalents of the disclosed fasteners. The Examiner further notes that claim 68 appears to be reciting structure of the rib straps 190, which are distinct from the adjustment mechanism, as discussed above, and are being interpreted to correspond with the claimed adjustment system. It is unclear how both the adjustment mechanism and the adjustment system can include the same rib straps, especially since the adjustment mechanism and the adjustment system are specifically recited to be distinct from one another (see claim 39).
Dependent claims are rejected at least for depending from rejected claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 69 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 69 recites the limitation “wherein the attachment mechanism allows attachment of the rib protector to the front member of the base in one of the plurality of pre-determined discrete positions.” However, this limitation is already recited in claim 39, upon which claim 69 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-41, 43, 45-67, and 69 (regarding claims 39-41, 43, 45-61, 65-67, and 69, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jourde et al. (herein Jourde)(US PG Pub 2011/0167548) in view of Norman (US PG Pub 2011/0010829), further in view of Skottheim et al. (herein Skottheim)(US PG Pub 2008/0313793).
Regarding claim 39, Jourde discloses a protective athletic system (see Figs. 1-9 and paragraphs 0002-0009) comprising: 
shoulder pads (100) comprising protective padding (195) for protecting shoulders of a wearer (see at least Figs. 1-4 and paragraphs 00035-0039; Jourde discloses wherein some or all of the shoulder pad elements, including shoulder caps 170, may include padding 195, which provides protection for the wearer’s shoulders), at least some of the protective padding of the shoulder pads being located on a protector (160, 170, 180) that is detachable from the system (see Figs. 1-4 and paragraphs 0039-0041);
wherein the shoulder pads comprise: 
a base (110, 120, 130) comprising a front member (110) for protecting a sternum of the wearer and a back member (120) for protecting part of a back of the wearer (see Figs. 1-2 and paragraphs 0035-0036);
a rib protector (180) for protecting ribs of the wearer (see Figs. 1-4 and paragraph 0037); 
an attachment mechanism (fasteners as disclosed in paragraphs 0039-0040; note that the limitation “an adjustment mechanism” is being interpreted under 35 USC 112f to include any suitable type of fastener, such as a button-and-slit type fastener, a lace fastener, a clip fastener, a zipper, or a hook-and-loop fastener; see Claim Interpretation section above) that allows attachment of the rib protector to the front member of the base (see Figs. 1A and 2 and paragraphs 0039-0040); and
an adjustment system (135; note that the adjustment system is being interpreted to refer to at least one rib strap; see rejection under 35 USC 112 above) distinct from the attachment mechanism, connecting the front member of the base of the shoulder pads to the back member of the base of the shoulder pads and connecting the rib protector to the base of the shoulder pads (see Figs. 1-4 and paragraphs 0035-0042; strap 135 connects between front member 110 and back member 120; and further connects rib protectors 180 to the front member 110 of base 110, 120, 130).  
Jourde further discloses wherein the rib protector is attached to base at a plurality of discrete attachment points (192, see Fig. 1A and paragraphs 0039-0041) but fails to explicitly teach wherein the rib protector is also attachable to the plurality of attachment points in one of a plurality of pre-determined discrete positions. Jourde also fails to disclose wherein the attachment mechanism also allows attachment of the rib protector to the back member of the base. Instead, Jourde only depicts attachment points (192) between the rib protector (180) and the front member (110; see Figs. 1A and 2 and paragraphs 0039-0041). 
However, Norman teaches protective shoulder pads (10) including a base (70, 72) and a rib protector (88) for protecting respective regions (rib regions) of a body of the wearer (see Figs. 1-2 and paragraph 0099), the shoulder pads further including an attachment mechanism (90) that attaches the rib protector to the front and back members (70, 72) of the base (see Figs. 1-2 and paragraph 0099, note that while fasteners 90 are only shown in the rear view of Fig. 2, Norman clearly teaches in paragraph 0099 wherein “complementary hook and/or loop fastener pads 90, located on inner surfaces of chest protector portions 70, 72, are used to affix the rib protectors 88 to the left and right back and chest protector portions 70, 72 of the upper body protector 14, i.e., back and front members) in one of a plurality of pre-determined discrete positions (see Fig. 2 and paragraph 0099, note that each rib protector includes a plurality of discrete fasteners that allows for one of a plurality of pre-determined discrete positions depending on which complementary pairs of fasteners are joined together), so as to allow the shoulder pads to accommodate varying body types and sizes (see paragraph 0099). It is further noted that attaching the rib protector at both the front and back sides would eliminate gaps in protection coverage and further allow for size adjustment along both the front and back edges.
Therefore, based on Norman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jourde’s rib protector to specifically be attachable to the plurality of attachment points in one of a plurality of pre-determined discrete positions, and to be attached to both the front member and the back member of the base; as doing so would allow the shoulder pads to accommodate varying body types and sizes and would eliminate gaps in protection coverage along the ribs of the wearer.
It is noted that the recitation of “that allows attachment of the rib protector to the front member of the base and to the back member of the base in one of a plurality of pre-determined discrete positions” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Jourde and Norman together teach the structure as claimed, as discussed above, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g). 
Jourde further fails to disclose wherein the protective athletic system further includes an undergarment configured to be worn underneath the shoulder pads and configured to engage the shoulder pads when the wearer wears the protective athletic system, the undergarment comprising protective padding, and wherein the protective padding of the undergarment complements the protective padding of the shoulder pads.
However, Skottheim discloses a protective athletic system (40; see Figs. 6-7) comprising: shoulder pads (42) comprising protective padding (44) for protecting shoulders of a wearer (see Figs. 6-7 and paragraphs 0030-0032); wherein the shoulder pads (42) comprise: a base (44c, 44f; see Figs. 6-7 and paragraphs 0030-0032) and a rib protector (44g) for protecting ribs of the wearer (see Fig. 7 and paragraph 0032); the protective athletic system further including an undergarment (10) configured to be worn underneath the shoulder pads and configured to engage the shoulder pads when the wearer wears the protective athletic system (see Figs. 6-7 and paragraphs 0017 and 030), the undergarment comprising protective padding (12, see Figs. 1-2); wherein the protective padding of the undergarment complements the protective padding of the shoulder pads (see Figs. 1-2 and 6-7, note that the limitation “complements the protective padding” is being interpreted broadly according to Applicant’s specification, to include undergarment padding that overlays padding of the shoulder pads to provide “doubled” protection in certain areas, and/or undergarment padding that is disposed in areas not covered by the padding of the shoulder pads, to protect additional areas; see page 33, line 15 – page 34, line 6 of Applicant’s specification); so as to provide additional protection to the wearer while allowing for reduction of bulk, improved comfort, improved fit, improved laundering capability, and/or improved flexibility of the protective system (see paragraphs 0037-0043).
Therefore, based on Skottheim’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jourde’s protective athletic system to further include an undergarment configured to be worn underneath the shoulder pads and configured to engage the shoulder pads when the wearer wears the protective athletic system, the undergarment comprising protective padding, and wherein the protective padding of the undergarment complements the protective padding of the shoulder pads; as doing so would provide additional protection to the wearer while allowing for reduction of bulk, improved comfort, improved fit, improved laundering capability, and/or improved flexibility of the protective system.

Regarding claim 40, Jourde, Norman, and Skottheim together teach the limitations of claim 39, as discussed above. Skottheim fails to further teach in the present embodiment wherein the undergarment is connectable to the shoulder pads.
	However, Skottheim further teaches wherein, in an alternate embodiment, the protective athletic system comprises an attachment mechanism (hook and loop fasteners) for providing a connection of the undergarment to the shoulder pads (see paragraph 0034). It is noted that the provision of fasteners would allow the undergarment and shoulder pads to be more securely and precisely attached together.
	Therefore, based on Skottheim’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Skottheim’s undergarment to be connectable to the shoulder pads, as doing so would allow the undergarment and shoulder pads to be more securely and precisely attached together.

Regarding claim 41, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein the undergarment (10 of Skottheim) is detachably connectable to the shoulder pads (42 of Skottheim; see paragraph 0034 of Skottheim, hook and loop fasteners are detachable fasteners).

Regarding claim 43, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein the attachment mechanism (fasteners of Jourde, as described in paragraphs 0039-0040 of Jourde) is configured to allow the rib protector (180 of Jourde) to be removably connected to the base (110, 120, 130 of Jourde; see Figs. 1-4 and paragraphs 0039-0041 of Jourde).

Regarding claim 45, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein the rib protector (180 of Jourde) comprises left and right chest protectors for protecting ribs on respective left and right sides of a chest of the wearer (see Figs. 1-4 and paragraphs 00037-0039 of Jourde).

Regarding claim 46, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein the shoulder pads (100 of Jourde) comprise a left shoulder protector and a right shoulder protector (left and right 170 of Jourde) connected to the base (110, 120 of Jourde; see Figs. 1-4 and paragraphs 0035-0041 of Jourde).

Regarding claim 47, Jourde, Norman, and Skottheim together teach the limitations of claim 39, as discussed above. Jourde fails to further disclose wherein the shoulder pads (100) include left and right arm protectors.
However, Skottheim further teaches wherein the shoulder pads (42 of Skottheim) comprise a left arm protector and a right arm protector (left and right 44b of Skottheim) connected (at least indirectly) to the base (44c, 44f of Skottheim; see Figs. 6-7 and paragraphs 0030-0034 of Skottheim), so as to protect the upper arms of the wearer (see Figs. 6-7 and paragraphs 0030-0034 of Skottheim).
Therefore, based on Skottheim’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jourde’s shoulder pads to further include left and right arm protectors connected to the base, as doing so would provide protection to the upper arms of the wearer.

Regarding claim 48, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein protective padding (195 of Jourde) of the shoulder pads (100 of Jourde) comprises foam (see paragraph 0038 of Jourde).

Regarding claim 49, Jourde, Norman, and Skottheim together teach the limitations of claim 39, as discussed above. Jourde fails to further disclose wherein protective padding of the shoulder pads comprises at least one perforated protective padding element.
However, Skottheim further teaches wherein protective padding (44 of Skottheim) of the shoulder pads (42 of Skottheim) comprises at least one perforated protective padding element (see paragraph 0035 of Skottheim, Skottheim teaches wherein the protective padding includes a cushioning material contained in a breathable mesh envelope, thus providing at least one perforated protective padding element), so as to enhance breathability of the protective padding (see paragraph 0035).
Therefore, based on Skottheim’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jourde’s protective padding to comprise at least one perforated protective padding element; as doing so would enhance breathability of the protective padding.

Regarding claim 50, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein protective padding (12 of Skottheim) of the undergarment (10 of Skottheim) comprises foam (see paragraphs 0020-0021 of Skottheim).

	Regarding claim 51, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein protective padding (12 of Skottheim) of the undergarment (10 of Skottheim) comprises at least one perforated protective padding element (see paragraphs 0020-0021 of Skottheim, Skottheim discloses wherein the pads may be stitched to the undergarment, thereby providing perforations at least along the stitch lines).

	Regarding claim 52, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein the undergarment (10 of Skottheim) is a baselayer garment configured to be worn in contact with a wearer's body (see at least paragraphs 0017-0019 of Skottheim).

	Regarding claim 53, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein the undergarment (10 of Skottheim) is a baselayer shirt comprising a torso portion and a lower opening (see paragraphs 0017-0019 and annotated Fig. 1 of Skottheim), the torso portion including a front, a back, shoulders, a neck opening for passing a neck and a head of the wearer, and the lower opening being configured for fitting around a lower torso region of the wearer (see Fig. 1 of Skottheim, note that the back is shown in Fig. 2 opposite the front of the torso region).

    PNG
    media_image1.png
    641
    692
    media_image1.png
    Greyscale

	Regarding claim 54, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein the undergarment (10 of Skottheim) comprises a fabric material (see at least paragraph 0017 of Skottheim).

Regarding claim 55, Jourde, Norman, and Skottheim together teach the limitations of claim 54, as discussed above. 
Skottheim fails to further teach in the present embodiment wherein the fabric material of the undergarment (10) is comprises at least one of: a woven fabric, a nonwoven fabric, synthetic microfibers, a synthetic knit, a polyurethane laminate, and a mesh. Instead, Skottheim merely discloses a spandex fabric (see paragraph 0017).
However, Skottheim discloses wherein, in an alternate embodiment, the undergarment may be made of a stretchable mesh to improve breathability (see paragraph 0026).
Therefore, based on Skottheim’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically formed Skottheim’s undergarment from a stretch mesh, as doing so would improve breathability of the undergarment. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 56, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein: 
the shoulder pads (100 of Jourde) comprise an arch (150, 160 of Jourde) connecting the front member (110 of Jourde) of the base to the back member (120 of Jourde) of the base (see Figs. 1-4 and paragraphs 0035-0040 of Jourde);
the shoulder pads comprise a shoulder protector (170 of Jourde) connected to at least one of the front member and the back member (see Figs. 1-4 and paragraphs 0035-0040 of Jourde); and
the rib protector (180 of Jourde) of the shoulder pads comprises left and right chest protectors (left and right 180 of Jourde) for protecting ribs on respective left and right sides of a chest of the wearer, and left and right back protectors (left and right rib protector extensions 190 of Jourde) for protecting ribs on respective left and right sides of the back of the wearer (see Figs. 1-4 and paragraphs 0035-0040 of Jourde; note that the rib protector extensions 190 are capable of protecting ribs on at least a portion of the back of the wearer), the left and right chest protectors being separate and distinct from the left and right back protectors (see Figs. 1-4 and paragraphs 0037-0039 of Jourde; rib protectors 180 and rib extensions 190 form separate and distinct structural parts, and are denoted by different reference numerals, and are therefore separate and distinct inasmuch as claimed; the Examiner notes that claim 56 does not require the front and back protectors to be further separable from one another)
wherein the undergarment (10 of Skottheim) comprises:
a torso portion including a front, a back, shoulders, a neck opening for passing a neck and a head of the wearer; and a lower opening being configured for fitting around a lower torso region of the player (see annotated Fig. 1 and corresponding back in Fig. 2, and paragraphs 0017-0019 of Skottheim); and
wherein when the protective shoulder pads and the undergarment are assembled:
the front member of the base is configured to overlay the front of the undergarment; the back member of the base is configured to overlay the back of the undergarment; and the arch and the shoulder protector are configured to overlay at least one of the shoulders of the undergarment (see at least Figs. 1-2 and 6-7 and paragraphs 0030-0034 of Skottheim).

Regarding claim 57, Jourde, Norman, and Skottheim together teach the limitations of claim 56, as discussed above. 
 Skottheim fails to further teach in the present embodiment wherein the undergarment is detachably connectable to the shoulder pads.
	However, Skottheim further teaches wherein, in an alternate embodiment, the protective athletic system comprises an attachment mechanism (hook and loop fasteners) for providing a detachable connection of the undergarment to the shoulder pads (see paragraph 0034). It is noted that the provision of fasteners would allow the undergarment and shoulder pads to be more securely and precisely attached together.
	Therefore, based on Skottheim’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Skottheim’s undergarment to be detachably connectable to the shoulder pads, as doing so would allow the undergarment and shoulder pads to be more securely and precisely attached together.
	
	Regarding claim 58, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein padding elements of the protective padding (12 of Skottheim) of the undergarment (10 of Skottheim) are configured to be disposed to complement the protective padding (44 of Skottheim) of the shoulder pads (42 of Skottheim) by overlaying one or more padding elements of the protective padding of the shoulder pads to offer additional protection to one or more regions of the body of the wearer (see Figs. 1-2 and 6-7 of Skottheim; at least some of the protective padding 12 of the undergarment overlays one or more padding elements of the protective padding of the shoulder pads).

Regarding claim 59, Jourde, Norman, and Skottheim together teach the limitations of claim 58, as discussed above, but fail to explicitly teach wherein the one or more padding elements of the shoulder pads are softer than another one of the padding elements of the shoulder pads.
However, Skottheim further discloses wherein the padding elements may be removably received so as to allow the user to customize the protective garment depending on the intended activity. Skottheim also discloses wherein padding elements of the system may incorporate pads of different thicknesses and/or materials to provide customized protection at a particular location (see paragraph 0041, note that different materials would include different levels of softness and/or density).
Therefore, based on Skottheim’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified one of the padding elements of the shoulder pads to be softer than another one of the padding elements of the shoulder pads, as doing so would provide customized protection at a particular location of the shoulder pads depending on an intended activity of the wearer.

Regarding claim 60, Jourde, Norman, and Skottheim together teach the limitations of claim 58, as discussed above, but fail to explicitly teach wherein the one or more padding elements of the shoulder pads are thinner than another one of the padding elements of the shoulder pads.
However, Skottheim further discloses wherein the padding elements may be removably received so as to allow the user to customize the protective garment depending on the intended activity. Skottheim also discloses wherein padding elements of the system may incorporate pads of different thicknesses and/or materials to provide customized protection at a particular location (see paragraph 0041).
Therefore, based on Skottheim’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified one of the padding elements of the shoulder pads to be thinner than another one of the padding elements of the shoulder pads, as doing so would provide customized protection at a particular location of the shoulder pads depending on an intended activity of the wearer.

	Regarding claim 61, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein protective padding elements of the protective padding (12 of Skottheim) of the undergarment (10 of Skottheim) are configured to be disposed protect at least one region of the wearer not protected by the protective padding of the shoulder protector (e.g., wrist region of the wearer, see Figs. 1-2 and 6-7 and paragraph 0022 of Skottheim).

Regarding claim 62, Jourde discloses a protective athletic system (see Figs. 1-9 and paragraphs 0002-0009) comprising: 
shoulder pads (100) comprising protective padding (195) for protecting shoulders of a wearer (see at least Figs. 1-4 and paragraphs 00035-0039; Jourde discloses wherein some or all of the shoulder pad elements, including shoulder caps 170, may include padding 195, which provides protection for the wearer’s shoulders); wherein the shoulder pads comprise: 
a base (110, 120, 130) comprising a Y-shaped yoke (at least one of 110, 120, which are Y-shaped when attached via harness 130) being one of: (i) a Y-shaped front yoke (110) configured to cover at least partly a sternum region of the wearer, a manubrium region of the wearer, a left pectoral region of the wearer and a right pectoral region of the wearer (see Figs. 1A and 2 and paragraphs 0035-0036) and (ii) a Y-shaped back yoke (120) configured to cover at least partly a thoracic spinal region of the wearer, a sternal angle region of the wearer, a left trapezius region of the wearer and a right trapezius region of the wearer (see Fig. 1B and paragraphs 0035-0036); and
at least one protector (180) attachable to the Y-shaped yoke of the base when the wearer wears the protective athletic system (see Figs. 1-4 and paragraphs 0039-0041; Jourde discloses wherein rib protectors 180 are detachably attachable to front yoke 110 via fasteners such as snaps, buttons, clips, and hook and loop fasteners).
Jourde further discloses wherein the at least one protector is attached to the Y-shaped yoke of the base at a plurality of discrete attachment points (192, see Fig. 1A and paragraphs 0039-0041) but fails to explicitly teach wherein the at least one protector is also attachable to the plurality of attachment points in one of a plurality of pre-determined discrete positions.
However, Norman teaches protective shoulder pads (10) including a base (70, 72), a rib protector (88), and a plurality of discrete fasteners (hook and loop fasteners 90) that allow attachment of the rib protector to the base in one of a plurality of pre-determined discrete positions (see Fig. 2 and paragraph 0099, note that each rib protector includes a plurality of discrete fasteners that allows for one of a plurality of pre-determined discrete positions depending on which complementary pairs of fasteners are joined together), so as to allow the shoulder pads to accommodate varying body types and sizes (see paragraph 0099).
Therefore, based on Norman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jourde’s at least one protector to specifically be attachable to the plurality of attachment points in one of a plurality of pre-determined discrete positions; as doing so would allow the shoulder pads to accommodate varying body types and sizes.
It is noted that the recitation of “attachable to the Y-shaped yoke of the base in one of a plurality of pre-determined discrete positions” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Jourde and Norman together teach the structure as claimed, as discussed above, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g). 
Jourde further fails to disclose wherein the protective athletic system further includes an undergarment configured to be worn underneath the shoulder pads and configured to engage the shoulder pads when the wearer wears the protective athletic system, the undergarment comprising protective padding.
However, Skottheim discloses a protective athletic system (40; see Figs. 6-7) comprising: shoulder pads (42) comprising protective padding (44) for protecting shoulders of a wearer (see Figs. 6-7 and paragraphs 0030-0032); wherein the shoulder pads (42) comprise: a base (44c, 44f; see Figs. 6-7 and paragraphs 0030-0032) and a rib protector (44g) for protecting ribs of the wearer (see Fig. 7 and paragraph 0032); the protective athletic system further including an undergarment (10) configured to be worn underneath the shoulder pads and configured to engage the shoulder pads when the wearer wears the protective athletic system (see Figs. 6-7 and paragraphs 0017 and 030), the undergarment comprising protective padding (12, see Figs. 1-2); so as to provide additional protection to the wearer while allowing for reduction of bulk, improved comfort, improved fit, improved laundering capability, and/or improved flexibility of the protective system (see paragraphs 0037-0043).
Therefore, based on Skottheim’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jourde’s protective athletic system to further include an undergarment configured to be worn underneath the shoulder pads and configured to engage the shoulder pads when the wearer wears the protective athletic system, the undergarment comprising protective padding; as doing so would provide additional protection to the wearer while allowing for reduction of bulk, improved comfort, improved fit, improved laundering capability, and/or improved flexibility of the protective system.

Regarding claim 63, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein the at least one protector (180 of Jourde) is detachable from the Y-shaped yoke of the base (110 of Jourde) when the wearer wears the protective athletic system (see Figs. 1-4 and paragraphs 0039-0041 of Jourde).

Regarding claim 64, Jourde, Norman, and Skottheim together teach the limitations of claim 62, as discussed above. Skottheim fails to further teach in the present embodiment wherein the undergarment (10) is connectable to the shoulder pads (42).
	However, Skottheim further teaches wherein, in an alternate embodiment, the protective athletic system comprises an attachment mechanism (hook and loop fasteners) for providing a connection of the undergarment to the shoulder pads (see paragraph 0034). It is noted that the provision of fasteners would allow the undergarment and shoulder pads to be more securely and precisely attached together.
	Therefore, based on Skottheim’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Skottheim’s undergarment to be connectable to the shoulder pads, as doing so would allow the undergarment and shoulder pads to be more securely and precisely attached together.

Regarding claim 65, Jourde discloses a protective athletic system (see Figs. 1-9 and paragraphs 0002-0009) comprising: 
shoulder pads (100) comprising protective padding (195) for protecting shoulders of a wearer (see at least Figs. 1-4 and paragraphs 00035-0039; Jourde discloses wherein some or all of the shoulder pad elements, including shoulder caps 170, may include padding 195, which provides protection for the wearer’s shoulders); wherein the shoulder pads comprise: 
a base (110, 120, 130) comprising a front member (110) for protecting a sternum of the wearer and a back member (120) for protecting part of a back of the wearer (see Figs. 1-2 and paragraphs 0035-0036);
an adjustment system (135; note that the adjustment system is being interpreted to refer to a plurality of rib straps; see rejection under 35 USC 112 above);
a plurality of protectors (160, 170, 180) for protecting respective region of a body of the wearer (see Figs. 1-4 and paragraphs 0037-0039), and
an adjustment mechanism (fasteners as disclosed in paragraphs 0039-0040; note that the limitation “an adjustment mechanism” is being interpreted under 35 USC 112f to include any suitable type of fastener, such as a button-and-slit type fastener, a lace fastener, a clip fastener, a zipper, or a hook-and-loop fastener; see Claim Interpretation section above) allowing attachment of the protectors of the shoulder pads to the front member of the base and to the back member of the base (see Figs. 1-4 and paragraphs 0039-0041; note that at least some of the protectors, such as shoulder caps 170, are attached both the front and back members of the base via front and back attachment points 192, and claim 65 does not require each protector to be attached to both the front and back member),
the adjustment system (135) connecting the front member of the base to the back member of the base and connecting the protectors to the base (see Figs. 1-4 and paragraphs 0035-0042; strap 135 connects between front member 110 and back member 120; and further connects at least rib protectors 180 to the front member 110 of base 110, 120, 130).
Jourde further discloses wherein the plurality of protectors (160, 170, 180) are attached to the base (110, 120, 130) at a plurality of discrete attachment points (192) by the attachment mechanism (fasteners as described in paragraph 0040; see Figs. 1-4 and paragraphs 0039-0041) but fails to explicitly teach wherein the shoulder pads are adjustable by the wearer from a first set of settings of the attachment mechanism to a second set of settings of the attachment mechanism when the wearer wears the protective athletic system, the first set of settings of the attachment mechanism comprising a first set of pre- determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads, the second set of settings of the attachment mechanism comprising a second set of pre-determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads that is different from the first set of pre-determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads.
However, Norman teaches protective shoulder pads (10) including a base (70, 72) and a plurality of protectors (88) for protecting respective regions (rib regions) of a body of the wearer (see Figs. 1-2 and paragraph 0099), wherein the shoulder pads are adjustable by the wearer from a first set of adjustment settings to a second set of adjustment settings when the wearer wears the protective athletic system, the first set of adjustment settings comprising a first set of pre- determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads, the second set of adjustment settings comprising a second set of pre-determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads that is different from the first set of pre-determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads (see Fig. 2 and paragraph 0099, each rib protector 88 includes a plurality of discrete fastener sets 90 that allow for at least a first set of pre- determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads, i.e., as depicted in Fig. 2; and a second set of pre-determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads that is different from the first set of pre-determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads, i.e., wherein the rib protectors 88 are in a slightly lowered position such that only two of the three complementary fastener sets 90 on each side are engaged together), so as to allow the shoulder pads to accommodate varying body types and sizes (see paragraph 0099).
Therefore, based on Norman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jourde’s shoulder pads to be adjustable by the wearer from a first set of settings of the attachment mechanism to a second set of settings of the attachment mechanism when the wearer wears the protective athletic system, the first set of settings of the attachment mechanism comprising a first set of pre- determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads, the second set of settings of the attachment mechanism comprising a second set of pre-determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads that is different from the first set of pre-determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads; as doing so would allow the shoulder pads to accommodate varying body types and sizes.
It is noted that the recitation of “wherein the shoulder pads are adjustable by the wearer from a first set of settings of the attachment mechanism to a second set of settings of the attachment mechanism when the wearer wears the protective athletic system, the first set of settings of the attachment mechanism comprising a first set of pre- determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads, the second set of settings of the attachment mechanism comprising a second set of pre-determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads that is different from the first set of pre-determined discrete positions of the protectors of the shoulder pads relative to the base of the shoulder pads” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Jourde and Norman together teach the structure as claimed, as discussed above, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g). 
Jourde further fails to disclose wherein the protective athletic system further includes an undergarment configured to be worn underneath the shoulder pads and configured to engage the shoulder pads when the wearer wears the protective athletic system, the undergarment comprising protective padding.
However, Skottheim discloses a protective athletic system (40; see Figs. 6-7) comprising: shoulder pads (42) comprising protective padding (44) for protecting shoulders of a wearer (see Figs. 6-7 and paragraphs 0030-0032); wherein the shoulder pads (42) comprise: a base (44c, 44f; see Figs. 6-7 and paragraphs 0030-0032) and a rib protector (44g) for protecting ribs of the wearer (see Fig. 7 and paragraph 0032); the protective athletic system further including an undergarment (10) configured to be worn underneath the shoulder pads and configured to engage the shoulder pads when the wearer wears the protective athletic system (see Figs. 6-7 and paragraphs 0017 and 030), the undergarment comprising protective padding (12, see Figs. 1-2); so as to provide additional protection to the wearer while allowing for reduction of bulk, improved comfort, improved fit, improved laundering capability, and/or improved flexibility of the protective system (see paragraphs 0037-0043).
Therefore, based on Skottheim’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jourde’s protective athletic system to further include an undergarment configured to be worn underneath the shoulder pads and configured to engage the shoulder pads when the wearer wears the protective athletic system, the undergarment comprising protective padding; as doing so would provide additional protection to the wearer while allowing for reduction of bulk, improved comfort, improved fit, improved laundering capability, and/or improved flexibility of the protective system.

Regarding claim 66, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein the front member (110 of Jourde) of the shoulder pads (100 of Jourde) comprises a Y-shaped yoke configured to cover at least partly a sternum region of the wearer, a manubrium region of the wearer, a left pectoral region of the wearer and a right pectoral region of the wearer (see Figs. 1A and 2 and paragraphs 0035-0036 of Jourde, note that front and back members 110, 120 are Y-shaped when attached via harness 130); and the attachment mechanism (fasteners of Jourde, as described in paragraph 0040) allows attachment of the rib protector (180 of Jourde) of the shoulder pads to the Y- shaped yoke in one of the plurality of pre-determined discrete positions (as modified by Norman; see rejection of claim 39 above).

Regarding claim 67, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein the Y-shaped yoke of the front member (110 of Jourde) is a Y-shaped front yoke (see at least Figs. 1A and 2 and paragraphs 0035-0036 of Jourde, note that front and back members 110, 120 are Y-shaped when attached via harness 130); the back member (120 of Jourde) of the shoulder pads (100 of Jourde) comprises a Y-shaped back yoke configured to cover at least partly a thoracic spinal region of the wearer, a sternal angle region of the wearer, a left trapezius region of the wearer and a right trapezius region of the wearer (see Fig. 1B and paragraphs 0035-0036 and note above); and the attachment mechanism (fasteners of Jourde, as described in paragraph 0040) allows attachment of the rib protector (180 of Jourde) of the shoulder pads to the Y- shaped back yoke in one of the plurality of pre-determined discrete positions (as modified by Norman; see rejection of claim 39 above).

Regarding claim 69, the modified system of Jourde (i.e., Jourde in view of Norman and Skottheim) is further disclosed wherein the attachment mechanism (fasteners of Jourde, as described in paragraph 0040) allows attachment of the rib protector (180 of Jourde) to the front member (110 of Jourde) of the base (110, 120 of Jourde) in one of the plurality of pre-determined discrete positions (as modified by Norman; see rejection of claim 39 above).

Examiner’s Note
Claim 68 is currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and claims 39-41, 43, 45-61, and 65-69 remain rejected under 35 USC 112(b), as discussed above.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Zide et al. (herein Zide)(US Patent No. 5,487,187) teaches a protective athletic system including rib pads that are connected to front and back chest protectors by respective adjustable straps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732